Citation Nr: 0933643	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-24 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits as a helpless child.  


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from December 1950 to October 
1953.  He died in March 1997.  The appellant is the son of 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The appellant and his mother testified at a hearing at the RO 
in May 2008; the undersigned Veterans Law Judge presided.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2008, the Board remanded this case.  It was noted 
that the appellant had testified at his Board hearing that he 
had been treated for his ankles by Leland Rogge, M.D., when 
he was two years old.  The record reflects that the RO had 
requested records from Dr. Rogge in June 2005, but no 
response was received.  The Board's remand directed the RO to 
ask the appellant to identify all health care providers who 
had treated him for his various disabilities, including Dr. 
Rogge and two private hospitals that the appellant had also 
mentioned, and to request that he return signed VA Forms 21-
4142 for each provider.  The RO was then directed to request 
records from each identified provider.  

The record shows that the RO wrote the appellant in October 
2008, enclosing three copies of VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs), and instructing him to 
complete a form for Dr. Rogge, Northwest Hospital, and 
Orthopedic Hospital.  The appellant apparently returned forms 
that identified Northwest Hospital, Children's Orthopedic 
Hospital, and Swedish Hospital-Ballard Campus, because 
treatment records were requested and subsequently received 
from each of those facilities.  However, it appears that the 
appellant did not return a Form 21-4142 addressed to Dr. 
Rogge, possibly because the RO did not send him enough forms.  
The record does not indicate that the RO attempted to clarify 
this matter.  

VA's duty to assist requires that VA attempt to obtain copies 
of all pertinent records identified by the appellant.  
Because the record indicates that records were not requested 
from Dr. Rogge pursuant to the Board's August 2008 remand, 
apparently due largely to an oversight by the RO, the case 
must be remanded once again.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's August 2008 Remand was not 
completed, the appellant's appeal is not yet ready for final 
appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to return a signed 
VA Form 21-4142, addressed to Leland 
Rogge, M.D.  Upon receipt of a signed VA 
Form 21-4142, request copies of all 
treatment records from Dr. Rogge, and 
associate all records received with the 
claims file.  

2.  After the requested development has 
been completed to the extent possible, 
readjudicate the appellant's claim for 
DIC benefits as a helpless child.  If the 
claim is not granted to his satisfaction, 
furnish him with a supplemental statement 
of the case (SSOC) and give him an 
opportunity to respond before returning 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


